Tsotakos v TSE Group, LLC (2021 NY Slip Op 00822)





Tsotakos v TSE Group, LLC


2021 NY Slip Op 00822


Decided on February 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 09, 2021

Before: Renwick, J.P., Kern, Mazzarelli, Oing, JJ. 


Index No. 159763/17 Appeal No. 13064 Case No. 2020-00854 

[*1]Nancy Tsotakos, Plaintiff-Respondent,
vTSE Group, LLC, etc., et al., Defendants-Appellants.


Segal McCambridge Singer & Mahoney, Ltd., New York (Carla Varriale of counsel), for appellants.
Roura & Melamed, New York (Alexander J. Wulwick of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered January 10, 2020, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied in this action where plaintiff was injured when she fell on an interior staircase in defendant's premises, since defendant failed to show that it lacked constructive notice of the defect on the step. Its manager testified that the photographs taken about a month after the accident accurately represented the condition on the steps before and on the day of the accident, and that they showed a "bunched up" and "lifted" condition at the edge of the step. Accordingly, a jury could reasonably conclude that the condition existed for a sufficient period of time for defendant to have discovered and remedied it, and that the condition was not trivial (see Latif v Eugene Smilovic Hous. Dev. Fund Co., Inc., 147 AD3d 507 [1st Dept 2017]; Tomaino v 209 E. 84th St. Corp., 72 AD3d 460, 460-461 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 9, 2021